DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15, 16, 17, 18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Publication to Bishop (2018/0157002US).

In terms of claim 15, A system for indexing fiber alignment devices within a fiber coupling tool (Figure 4a, 5 and 6a), the system comprising: a carrier (Figure 6a: 120) configured to mount to the fiber coupling tool (Figure 6a), the carrier being elongate along a first axis, the carrier including a base and a cover (Figure 6a: 144 and Figure 4a: 20), the base defining a plurality of pockets that extend along second axes transverse to the first axis, the base being movable relative to the cover along the first axis to sequentially uncover each pocket (Figure 5); and a plurality of fiber alignment devices (Figure 6a: 154a-b), each fiber alignment device disposed in one of the pockets (Figure 5), each fiber alignment device including respective first and second pieces that cooperate to define a respective fiber passage extending along one of the second axes between opposite fiber insertion ends of the fiber alignment device (Figure 6a: 154a-b).
As for claim 16, Bishop teaches the device of claim 15, wherein the carrier includes a retention arrangement to hold the cover to the base to inhibit movement along the second axes and to inhibit movement along a third axis that is transverse to both the first and second axes (Figure 4a: outer housing both 20 and 120).
As for claim 17, Bishop teaches the device of claim 15, wherein the retention arrangement includes a groove defined by one of the base and the cover and a rib (middle section between the opening of 120 as shown in Figure 4a) defined by the other of the base and the cover (Figure 6a: groove holding 154a-b).
As for claim 18, Bishop teaches the device of claim 15, wherein the base includes guides (Figure 5: 132) leading to each pocket from opposite sides of the base, the guides being blocked by the cover when the respective pocket is disposed within the cover (Figure 5 and 4a).
As for claim 20, Bishop teaches the device of claims 15, wherein each fiber alignment device is configured to receive a plurality of optical fibers at each of the first and second fiber insertion ends (Figure 6a: 160)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 7, 8, 11, and 12, are rejected as being unpatentable over US Patent Application Publication to Bishop (2018/0157002US) in view of the US Patent Application Publication to Wang 2010/0303418US.
In terms of Claim 1, A system for optically coupling a first plurality of optical fibers to a second plurality of optical fibers (Figure 4a, 5 and 6a), the system comprising: a tool including a fiber insertion station Figure 6a: 120); a plurality of fiber alignment devices each defining a respective fiber passage extending between opposite first and second fiber insertion ends of the fiber alignment device (Figures 5 and 6a: 154a-b); a carrier (Figure 6a: 172) configured to mount to the tool (Figure 6a), the carrier holding the fiber alignment devices, the carrier configured to automatically index each of the fiber alignment devices to the fiber insertion station (Figure 6a: 172); and a biasing mechanism  (Figure 6a: 152) configured to compress the fiber passage of each alignment device when the alignment device is disposed at the fiber insertion station (Figures 5 and 6a).
Bishop does not teach a carrier configured to move relative to the tool to automatically, sequentially index each of the fiber alignment devices along the tool.
Wang does teach a carrier (outer sleeve 530 or Figure 3d: element 360) configured to move relative to the tool to automatically (the sleeve is fitted on the outside of ferrule as shown in Figure 3d: 320 and 360 wherein 360 is used to move along the length of the ferrule 320 to clamp the fiber down and hold it in place), sequentially index each of the fiber alignment devices along the tool (Figure 3d: 360 or Figure 5b: 530 – carrier, tool-540). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the carrier of Bishop (172) to have the structure similar to element 530 or 360 which is capable of moving along the length of the tool (540 or 320) in order to hold the fiber still and maintain its alignment. The modification will allow for alignment tolerances to be tunable or adjustable which enhances the overall alignment of the device relative to different coupling components.
As for claim 2, Bishop teaches the device of claim 1, wherein the biasing mechanism (152) is a first biasing mechanism; and wherein the system includes a second biasing mechanism configured to bias at least a first optical fiber into the alignment device at the fiber insertion station through the first fiber alignment end and to bias at least a second optical fiber into the alignment device at the fiber insertion station through the second fiber alignment end (Figure 6a: 152).
As for claim 7, Bishop teaches the device of claim 1, wherein the carrier (120) includes a base (144) and a cover (Figure 4a: 20), the base defining a plurality of pockets, each pocket sized and shaped to hold one of the fiber alignment devices (Figure 4a and 5).
As for claim 8, Bishop teaches the device of claim 1, wherein the base is movable relative to the cover to index the fiber alignment devices to the fiber insertion station (Figure 4a: 20).
In regards to claims 10, Bishop teaches the device having a plurality of holes to houses multiple fibers. 
Bishop does not teach wherein each fiber alignment device is configured to receive only one optical fiber at each of the first and second fiber insertion ends. However as shown in Figure 6 the fiber insertion ends are cable of having a device having only one groove to hold a single fiber cable entry wherein the groove only has a single fiber groove (see Figure 154c). It would have been obvious to one ordinary skill in art before the effective filing date of the current invention to modify the alignment device to have a single passage channel for a single fiber entry. For application wherein, multiple connections are not needed having an alignment tool configured to have only a single fiber entry will reduce the cost of having additional unsure fiber within the device. Further it provides flexibility for small connection applications to be couple to the device without the need of having extra cables within the housing tool.

As for claims 11, Bishop teaches the device of claims 1, wherein each fiber alignment device is configured to receive a plurality of optical fibers at each of the first and second fiber insertion ends (Figure 6a: 160).
As for claim 12, Bishop teaches the device of claim 1, wherein the carrier defines guides in alignment with the first and second fiber insertion ends of each of the fiber alignment devices (Figure 5 and 6a: at 160).

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Bishop (2018/0157002US) in view of US Patent Application Publication to Wang 2010/0303418US.
In regards to claims 19, Bishop teaches the device having a plurality of holes to houses multiple fibers according to claim 15. 
Bishop does not teach wherein each fiber alignment device is configured to receive only one optical fiber at each of the first and second fiber insertion ends. However as shown in Figure 6 the fiber insertion ends are cable of having a device having only one groove to hold a single fiber cable entry wherein the groove only has a single fiber groove (see Figure 154c). It would have been obvious to one ordinary skill in art before the effective filing date of the current invention to modify the alignment device to have a single passage channel for a single fiber entry. For application wherein, multiple connections are not needed having an alignment tool configured to have only a single fiber entry will reduce the cost of having additional unsure fiber within the device. Further it provides flexibility for small connection applications to be couple to the device without the need of having extra cables within the housing tool.


Claims 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Bishop / Wang and further in view of the US Patent Application Publication to Chao 2004/0037511US.
Regarding claims 3-6 and 9, Bishop / Wang teach the device of claim 1, wherein Bishop does not teach wherein further comprising a UV light source configured to shine UV light at the alignment device at the fiber insertion station; further comprising an injector configured to inject UV-curable adhesive into the alignment device; wherein UV-curable adhesive is disposed within each alignment device prior to the alignment device reaching the fiber insertion station; wherein the base is UV transparent.
Chao does teach further comprising a UV light source (Figure 4b: 362) configured to shine UV light at the alignment device (Figure 4b: 12) at the fiber insertion station (See 326); further comprising an injector configured to inject UV-curable adhesive into the alignment device (351); wherein UV-curable adhesive is disposed within each alignment device prior to the alignment device reaching the fiber insertion station (361); wherein the base is UV transparent (See 12 being transparent to UV light from 362). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the teachings of Bishop with the UV and adhesive assembly of Chao in order to provide enhance fixing and alignment within the grooves. This modification will allow for improve fiber alignment during operation of the optical device.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Bishop / Wang and further in view of the US Patent Application Publication to Larson 2018/0067262US.
In regards to claims 13 and 14, Bishop / Wang teach the device of claim 1, wherein Bishop does not teach wherein the base of the carrier is configured to slide relative to the cover and the carrier slides along a slide axis that is transverse to the fiber passage extending through the fiber alignment devices.
Larson teaches an optical alignment structure having a base and a cover (Figure 1b: 110 and 120) wherein the base of the carrier is configured to slide relative to the cover and the carrier slides along a slide axis that is transverse to the fiber passage extending through the fiber alignment devices (Figure 1b). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the cover of Bishop with a sliding cover in order to prevent the fiber from being damage if the cover is rotating in a manner that slams onto the fiber. This ensure the fiber is well protected by the cover.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any of the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly amended limitation to claim 1 were rejected in view of newly cited prior art to Wang as detailed above.
Applicant's arguments filed 4/07/2022 have been fully considered but they are not persuasive. In this instant the applicant argued claim 15 of the present application is not taught by the prior art of Bishop. Applicant claims the prior art of Bishop does not teach “a carrier including a base and a cover, the base being movable relative to the cover along the first axis to sequentially uncover each pocket”. As shown in Figure 4a, the tray 120 contain a cover (20), and a base (bottom surface of 120 as shown in Figure 5). The tray contains several pockets such as area of 130 on the left side and right side as well as middle pocket area (136c and 136b). As the lid (20) moves from close (being directly over the 120) to open (partially open to fully open as shown in Figure 4a) the cover starts to uncover the sides pockets 130 first and then the pockets of 136 last. Hence the cover 20 is capable of providing the functionality of “a carrier including a base and a cover, the base being movable relative to the cover along the first axis to sequentially uncover each pocket” as recited in claim 15.
This action is therefore made FINAL for the reason(s) detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874